962 So. 2d 1046 (2007)
Dwight ROSS, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-4670.
District Court of Appeal of Florida, First District.
August 14, 2007.
Dwight Ross, pro se, Appellant.
Kim Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, for Appellee.
PER CURIAM.
Appellant Dwight Ross seeks review of a circuit court order denying his petition for writ of mandamus. He asserts on appeal that the court erred in denying his mandamus petition as untimely, and further, in authorizing the Department of Corrections to place a lien on his inmate account. We affirm the court's order relating to the merits without further comment. However, we reverse as to the lien and remand the case to the circuit court with instructions. A proceeding which affects a prisoner's gain-time or length of sentence, is exempt from section 57.085, Florida Statutes. See Cason v. Crosby, 892 So. 2d 536, 537 (Fla. 1st DCA 2005) ("Recently, the supreme court in [Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003)] held that cases such as the instant one, where the prisoner challenges the loss of gain-time, are exempt from section 57.085."). Therefore, we quash the trial court's order imposing a lien on petitioner's inmate account, and remand for entry of an order directing the reimbursement of any funds withdrawn pursuant to the lien.
AFFIRMED in part, REVERSED in part, and REMANDED.
ALLEN, WOLF, and POLSTON, JJ., concur.